Citation Nr: 1138114	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, to include as due to Agent Orange exposure. 

2.  Entitlement to a higher initial rating for post traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

3.  Entitlement to an effective date earlier than July 25, 2006 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968, including service in the Republic of Vietnam from August 1967 to August 1968.  He was the recipient of the National Defense Service Medal, the Vietnam Service Medal with one overseas service bar, and the Bronze Star Medal 

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that granted service connection for PTSD and assigned a 30 percent rating, effective July 25, 2006.  In an April 2008 rating decision, the RO denied service connection for melanoma.  

The Board notes that the April 2007 rating decision also denied service connection for hearing loss and tinnitus, in which the Veteran filed a notice of disagreement.  However, an August 2008 rating decision granted service connection for tinnitus and hearing and assigned 10 and 0 percent disability evaluations, respectively, effective July 25, 2006.  The Veteran did not appeal these matters.   

In August 2008, the Veteran testified at a Travel Board hearing at the local RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

The issues of entitlement to an effective date earlier than July 25, 2006 for the grant of service connection for PTSD and a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran served in Vietnam and was exposed to Agent Orange.

2. The Veteran's malignant melanoma is due to service.  



CONCLUSION OF LAW

The Veteran's malignant melanoma was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating the claims for service connection for malignant melanoma.  Wensch v. Principi, 15 Vet App 362   (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2011). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides. Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010). 

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran contends that the malignant melanoma on his chest is a result of Agent Orange exposure.  

Post service treatment records include an October 2007 record from Beth Israel Deaconess Medical Center that reveals a history of an eight to nine month history of an enlarging black and brown 8mm macule of the left upper chest.  The Veteran was diagnosed with melanoma in-situ, lentiginous type.  The physician commented that sections showed a relatively monomorphic population of atypical melanocytes with partially confluent lentiginous growth and high level pagetoid spread.  Thus, current malignant melanoma has been demonstrated.

The veteran served in Vietnam from August 1967 to August 1968.  Accordingly, he is presumed to have been exposed to herbicides during such service.  However, malignant melanoma is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in- service herbicide exposure.  See also 38 U.S.C.A. § 1116 and 68 Fed. Reg. 27,630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted). 

VA has periodically published its findings regarding whether melanoma should be presumptively service connected on the basis of herbicide exposure.  Most recently it noted that the National Academy of Science (NAS), in Update 2008, categorized certain health outcomes (including melanoma) as having inadequate or insufficient evidence to determine whether an association with herbicide exposure exists.  This category is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  75 Fed. Reg. 81332-33 (Dec. 27, 2010).  In Update 2008, NAS found that the relevant new studies it identified did not include any statistically significant findings of association between herbicide exposure and melanoma.  Accordingly, NAS found that the additional evidence generally did not support an association between herbicide exposure and those health outcomes.  75 Fed. Reg. 81332-34

VA noted; however, that the determination to not establish a presumption of service connection, based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era for any diseases, illnesses, or health effects identified in the July 24, 2009, NAS report, did not in any way preclude VA from granting service connection for those diseases, including those specifically discussed in the VA notice, nor did it change any existing rights or procedures.  75 Fed. Reg. 81331

The Courts have also held that notwithstanding the fact that a disease is not subject to presumptive service connection on the basis of herbicide exposure; a claimant could still establish service connection with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee, supra. 

VA had previously noted that after extensive deliberation concerning new evidence and the results of studies reviewed in previous updates, NAS had been unable to reach consensus as to whether the evidence concerning an association between herbicide exposure and melanoma met the criteria for being considered limited or suggestive or whether this health outcome should remain in the inadequate or insufficient classification.  75 FR 32540 (Jun. 8, 2010).

VA noted that as indicated in prior NAS reports and reiterated in Update 2006, occupational and environmental studies generally had not found a significant increase in the risk of melanoma associated with herbicide exposure, and the few significant findings were limited by methodological concerns.  Id.

Although the Veteran's service treatment records including, July 1968 reports of medical examination and history are negative for any complaints, treatment, or diagnoses relating to a skin disorder, the remaining question is whether there is a nexus between the current disability and the Veteran's service, including Agent Orange exposure.

In January 2008, Dr. H.T.A. wrote that the Veteran had been under his care for a number of years.  He had developed malignant melanoma.  Dr. H.T.A. opined that it "is a fact" that there was a causal relationship between exposure to Agent Orange and the later development of malignant melanoma.  He then opined that it was at least as likely as not that the development of the malignant melanoma was "in some part secondary to the past exposure to Agent Orange."  He reasoned that the Veteran did not have any significant sun exposure over his lifetime.  

In February 2008, the Veteran submitted various articles, publications, and reports that indicated that the incidence of cancer, including melanoma was increased among those who were exposed to herbicides in Vietnam.  

In April 2008 correspondence, Dr. J.S.L., a physician from Beth Israel Deaconess Dermatology and Laser Center, reported that the Veteran was under his care for the diagnosis of malignant melanoma and the re-excision of the melanoma in October 2007.  Dr. J.S.L. opined that it was at least as likely as not that the Veteran's past exposure to Agent Orange may have contributed to his development to melanoma. 

During his August 2011 hearing, the Veteran testified that approximately every six months he underwent full body exams and had a lesion on every occasion except once. 

The Veteran had an in-service injury, inasmuch as he was exposed to herbicides.  He has a well documented current disability-melanoma and its residuals.  

The undisputed medical opinions are to the effect that the Veteran's malignant melanoma is the result of exposure to Agent Orange in service.  Scientific studies have apparently been equivocal or insufficient to confirm the relationship between melanoma and herbicide exposure; but given the medical opinions the fact that some studies suggest such a relationship, and that no study has apparently yet ruled out a relationship; the evidence is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the appeal is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for malignant melanoma, to include as due to Agent Orange exposure is granted.


REMAND

It appears that pertinent treatment records remain outstanding.  During his August 2011 hearing, the Veteran testified that he had undergone treatment since November 2007 for PTSD at the Brockton Vet Center as well as at the Brockton VA Medical Center (VAMC).  These records have not been associated with the claims file.  As these records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
During his Board hearing, the Veteran and his representative contended that his PTSD has gotten worse since the last examination in January 2008.  He testified that he had rage, short-term memory loss, flashbacks, night sweats, withdrew from society, confusion and was on increased medication.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

After the April 2007 rating decision, granted service connection for PTSD and assigned a 30 percent rating effective July 25, 2006; the Veteran submitted a notice of disagreement with the 30 percent rating as well as the effective date for the grant of service connection.  This statement was received later in April 2007.  

A statement of the case (SOC) has not been issued as it relates to the effective date issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issue of entitlement to the grant of service connection for PTSD prior to July 25, 2006.  The issue should not be certified to the Board unless a timely substantive appeal is received.

2. The RO/AMC should take all necessary steps to obtain and associate with the claims file all records of treatment for PTSD since November 2007 from the Brockton Vet Center and VAMC. 

If these records are unavailable, the Veteran should be advised of this fact, and of the efforts made to obtain the records. 

3. After any additional treatment records have been obtained and associated with the claims file, schedule him for a VA examination to assess the current severity of the service-connected psychiatric disability.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should describe the impact of the disability on his occupational and social functioning, provide a Global Assessment of Functioning score, and specifically opine as to the severity of his PTSD and any associated psychiatric disabilities.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD and other service connected disabilities would in combination prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4. After the completion of the development sought in numbered paragraphs 1, 2, and 3; review the record to ensure the remand instructions have been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


